Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ming He, Ph. D., on April 7, 2022.   .
The application has been amended as follows: 
Please amend the preamble of claim 5 by removing the term “any”, as follows: 

5.  The Crystal Form A of Compound 1 according to 

Please amend the preamble of claim 9 to depend from claim 1 as follows: 
9.  A process for preparing the Crystal Form A, according to claim 1, comprising. . ..

Please amend claim 19 by incorporating the limitation of claim 20, as follows: 
19.  A method for treating a disease associated with S1P1 receptor, wherein the disease associated with S1P1 receptor is inflammatory bowel disease, comprising administrating the Crystal Form A of Compound 1 according claim 1 to a subject in need thereof.

Please cancel claim 20.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art in this case is Wu et al., US2021/0300908, (which is the U.S. Publication for Application No. 16/319,491, which is a 371 of PCT/CN2017/093808, filed July 21, 2017).  Wu discloses Compound 1 of the present invention.  The difference between the prior art and present invention is the unique crystalline/polymorph form of Compound 1 claimed by the present invention.  There is no teaching or suggestion in the prior art to modify the prior art form of Compound 1 to arrive at the unique crystalline form of the present invention with a reasonable expectation of success.  Accordingly, the present invention is patentable over the prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R ROZOF whose telephone number is (571)270-5992. The examiner can normally be reached Monday - Friday, 9:00 a.m. -5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Kosar can be reached on (571) 272-0913. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY R ROZOF/             Primary Examiner, Art Unit 1625